DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Re claim 8, it is missing a period (.) at the end of the claim to indicate a completion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (U.S. 2018/0003743 A1) in view of Erickson et al. (U.S. 7,019,658 B1).
Re claim 1, Jenkins et al. disclose in Figures 1-5 a direct-attach cable data transmission visual indicator system (e.g. abstract and Figures 2A and 2B), comprising: a networking device (e.g. computing devices in Figure 1); a port that is included on the networking device (e.g. direct-access interface in the computing devices in Figure 1); and a direct-attach cable (e.g. connection cable 130 in Figure 1) that includes: a first direct-attach cable connector that is located on a first end of the direct-attach cable and that couples the direct-attach cable to the port (e.g. Figure 2A with connector 201 and 202 and paragraph [0030] with connectors); a first visual indicator device that is included on the first direct-attach cable connector (e.g. indicator component 133 in Figure 1 and indicator component 211 in Figure 2A and paragraphs [0020-0021]), wherein the first visual indicator device is configured to: receive, from the networking device via the port and the first direct-attach cable connector, first data transmission information that is associated with the transmission of data via the port (e.g. paragraphs [0024-0026]); and provide a visual indication that is based on the first data transmission information(e.g. abstract, Figure 2A and paragraphs [0013 and 0020-0024]).  Jenkins et al. fail to disclose a first visual indicator device that is included on the direct-attach cable adjacent to and spaced apart from the first direct-attach cable connector.  However, Erickson et al. disclose in Figures 4-6 a first visual indicator device that is included on the direct-attach cable adjacent to and spaced apart from the first direct-attach cable connector (e.g. Figures 4-5 and col. 6 lines 40-55 which show the data indicator on cable is separated and can be anywhere within the cable).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add a first visual indicator device that is included on the direct-attach cable adjacent to and spaced apart from the first direct-attach cable connector as seen in Erickson et al.’s invention into Jenkins et al.’s invention because it would enable to effectively visualize the traffic/activity of the cable.
Re claim 2, Jenkins et al. disclose in Figures 1-5 the direct-attach cable includes a breakout portion that couples the networking device to a plurality of connected devices (e.g. Figures 1-2).
Re claim 3, Jenkins et al. in view of Erickson et al. disclose the direct-attach cable includes: a respective second direct-attach cable connector located on each of a plurality of second ends of the direct-attach cable that are opposite the direct-attach cable from the first end and that are included in the breakout portion of the direct-attach cable, wherein each respective second direct-attach cable connector couples the direct-attached cable to a respective connected device included in the plurality of connected devices (e.g. Jenkins et al. – Figures 2A-2B wherein each cable can have multiple indicator at the end); and a respective second visual indicator device that is included on the breakout portion of the direct-attach cable adjacent to and spaced apart from each second direct- attach cable connector (e.g. Erickson et al. - Figures 4-5 and col. 6 lines 40-55 which show the data indicator on cable is separated and can be anywhere within the cable ) wherein each second visual indicator device is configured to: receive, from the respective connected device connected to that second direct-attach cable connector and via that second direct-attach cable connector, second data transmission information that is associated with the transmission of data between that respective connected device and that second direct-attach cable connector; and provide a visual indication that is based on the second data transmission information (e.g. Jenkins et al. - abstract, Figure 2A and paragraphs [0013 and 0020-0024] and Erickson et al. – abstract). 
Re claim 4, Jenkins et al. disclose in Figures 1-5 the first visual indicator device includes at least one Light Emitting Device (LED) that is configured to illuminate to provide the visual indication (e.g. paragraph [0022]).
Re claim 5, Jenkins et al. disclose in Figures 1-5 the direct-attach cable is provided by one of: a passive Direct-Attach Copper (DAC) cable; an active DAC cable; or an Active Optical Cable (AOC) (e.g. paragraph [0012, 0029-0030]).
Re claim 6, Jenkins et al. in view of Erickson et al. disclose the first visual indicator device extends around a circumference of the direct-attach cable (e.g. Erickson et al. - col. 6 lines 40-55 wherein the light indicator can be around or wrapped around the cable).
Re claim 7, Jenkins et al. disclose in Figures 1-5 the networking device includes a second visual indicator device that is located adjacent the port and that is configure to receive, from the networking device, the data transmission information that is associated with the transmission of data via the port (e.g. paragraph [0026] wherein indicator can be at multiple locations); and provide a visual indication that is based on the data transmission information (e.g. abstract, Figure 2A and paragraphs [0013 and 0020-0024]).
Re claim 8, it is an apparatus claim having similar limitations cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 9, Jenkins et al. in view of Erickson et al. disclose the direct-attach cable includes a breakout portion that is configured to couple the networking device to a plurality of connected devices when the first direct-attach cable connector is connected to the port on the networking device (e.g. Jenkins et al. – Figures 2A-2B and Erickson et al. – Figures 1 and 4-5).
Re claim 10, it is an apparatus claim having similar limitations cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 11, it is an apparatus claim having similar limitations cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 12, it is an apparatus claim having similar limitations cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 13, it is an apparatus claim having similar limitations cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 14, it is a method claim having similar limitations cited in claim 1.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 15, Jenkins et al. in view of Erickson et al. disclose the direct-attach cable includes a breakout portion having a plurality of second ends of the direct-attach cable that are opposite the direct- attach cable from the first end (e.g. Jenkins et al. – Figures 2A-2B and Erickson et al. – Figures 1 and 4-5).
Re claim 16, it is a method claim having similar limitations cited in claim 3.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 17, it is a method claim having similar limitations cited in claim 4.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 18, it is a method claim having similar limitations cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 19, it is a method claim having similar limitations cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 20, it is a method claim having similar limitations cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-5 and 7 of copending Application No. 17/218,525 in view of Erickson et al. (U.S. 7,019,658 B1). 
Re claim 1, claim 1 of the copending application ‘8525 has every limitation as seen in claim 1 of the pending application, except the limitation “a first visual indicator device that is included on the direct-attach cable adjacent to and spaced apart from the first direct-attach cable connector”.  However, this limitation can be reasonable seen in reference by Erickson et al. which discloses a first visual indicator device that is included on the direct-attach cable adjacent to and spaced apart from the first direct-attach cable connector (e.g. Figures 4-5 and col. 6 lines 40-55 which show the data indicator on cable is separated and can be anywhere within the cable).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add a first visual indicator device that is included on the direct-attach cable adjacent to and spaced apart from the first direct-attach cable connector as seen in Erickson et al.’s invention into the pending application because it would enable to effectively visualize the traffic/activity of the cable.
In addition, claims 2-5 and 7 of the copending application ‘8525 in view of Erickson et al. reasonable disclose the every limitation of claim 2-20.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2022/0224618
U.S. Patent Application Publication No. 2020/0184784
U.S. Patent Application Publication No. 2020/0177525
U.S. Patent Application Publication No. 2019/0331864
U.S. Patent Application Publication No. 2017/0075850
U.S. Patent Application Publication No. 2013/0017715
U.S. Patent Application Publication No. 2012/0154165
U.S. Patent Application Publication No. 2008/0267620
U.S. Patent Application Publication No. 2018/0003743
U.S. Patent Application Publication No. 2004/0146254
U.S. Patent Application Publication No. 2020/0343822
U.S. Patent Application Publication No. 2022/0003947
U.S. Patent Application Publication No. 2021/0199894
U.S. Patent Application Publication No. 2020/0173582
U.S. Patent Application Publication No. 2019/0257873
U.S. Patent Application Publication No. 2018/0136399
U.S. Patent Application Publication No. 2017/0158068
U.S. Patent Application Publication No. 2017/0140890
U.S. Patent Application Publication No. 2017/0085045
U.S. Patent Application Publication No. 2011/0210844
U.S. Patent No. 9,778,293
U.S. Patent No. 9,893,476
U.S. Patent No. 8,769,171
U.S. Patent No. 10,832,536
U.S. Patent No. 7,019,658
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451